Title: Thomas W. Griffith to James Madison, 16 September 1831
From: Griffith, Thomas Waters
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Baltimore
                                
                                16 September 1831
                            
                        
                        As the subject of the remarks contained in the inclosed may not be unacceptible to you, I respectfully submit
                            them; and hope they may give occasion to a further exposition of your views on the powers granted the Federal Government,
                            in relation to Commerce and Manufactures. I claim no other right to give the public my opinion, than that which may be
                            derived from years, and it cannot, I trust, be considered a mere compliment, to say, you have many other titles to command
                            attention and respect.
                        You will observe, that, according to my recollection, the Mechanics of this place, and of others, where
                            Petitions were got up to the first Congress under the Federal Government, for the establishment of protecting Duties,
                            intended nothing more than protections for existing Manufactures; and, that, it is my opinion
                            now, such a Tariff would at any time since have given general satisfaction.
                        I hope, if you should think proper to favor the public with any further remarks on the subject, in
                            consequence of the communication I here take the liberty to make, or otherwise, they may be in time for the information of
                            the Gentlemen who may assemble at Philadelphia the last of this month, as Delegates from various places. With high
                            respect, I am, Sir, Yr hble Servant
                        
                        
                            
                                Thomas W. Griffith
                            
                        
                    